     Case 2:19-cv-00186-TLN-CKD Document 44 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL J. LAVIGNE,                                 No. 2:19-CV-0186-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    STEPHEN JOHNSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   matter is set for a settlement conference before the undersigned in Sacramento, California, on

19   June 30, 2020. See ECF No. 43. On March 18, 2020, the Chief District Judge issued General Order

20   612 in light of the COVID-19 virus outbreak. That order provides in relevant part:

21                         All of the court’s civil matters will be decided on the papers, or if the
                    assigned Judge believes a hearing is necessary, the hearing will be held by
22                  telephone or videoconference. This applies to all matters including motion
                    hearings, case management conferences, pretrial conferences, and settlement
23                  conferences.
24   General Order 612 was effective through May 1, 2020. On April 17, 2020, the Chief District

25   Judge issued General Order 617 extending the provisions of General Order 612 through June 1,

26   2020. On May 13, 2020, the Chief District Judge issued General Order 618 extending the

27   provisions of General Order 612 indefinitely.

28   ///
                                                         1
     Case 2:19-cv-00186-TLN-CKD Document 44 Filed 06/17/20 Page 2 of 2

 1                   Pursuant to General Order 618, the settlement conference set for June 30, 2020, in

 2   Sacramento, California, is vacated. Given the parties’ desire for an in-person settlement

 3   conference, and on the possibility General Order 618 will be lifted, within seven days of the date

 4   of this order the parties shall file a joint statement setting forth at least three alternative available

 5   dates in late July 2020 or early August 2020 for a re-scheduled settlement conference. In the

 6   event General Order 618 is still in effect as of those dates, the Court will invite further input from

 7   the parties.

 8                   IT IS SO ORDERED.

 9

10   Dated: June 17, 2020
                                                              ____________________________________
11                                                            DENNIS M. COTA
12                                                            UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
